1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ROGER W. STEWART, JR.,                               Case No. 3:19-cv-00022-RCJ-WGC
4                                            Plaintiff                    ORDER
5            v.
6     RENEE BAKER et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks an extension of time to file his financial certificate and inmate

11   account statement. (ECF No. 7). Plaintiff notes that he will be released from prison on

12   February 8, 2019, and will file the documents once he receives those documents from the

13   Nevada Department of Corrections. (Id.)

14          The Court grants Plaintiff’s motion for an extension of time (ECF No. 7) in part.

15   When Plaintiff is released from prison, he should file an application to proceed in forma

16   pauperis for non-prisoners with the Court instead of an application to proceed in forma

17   pauperis for prisoners. The Court grants Plaintiff until Thursday, February 28, 2019 to file

18   an application to proceed in forma pauperis for non-prisoners and to change his address

19   with the Court upon release from prison.

20   II.    CONCLUSION

21          For the foregoing reasons, it is ordered that the motion for an extension of time

22   (ECF No. 7) is granted in part.

23          It is further ordered that, after release from prison but on or before Thursday,

24   February 28, 2019, Plaintiff will either: (1) file a fully complete application to proceed in

25   forma pauperis for non-prisoners; or (2) pay the full filing fee of $400.

26          It is further ordered that the Clerk of the Court will send Plaintiff the approved form

27   application to proceed in forma pauperis by a non-prisoner, as well as the document

28   entitled information and instructions for filing an in forma pauperis application.
1           It is further ordered that, upon release from prison, Plaintiff will file an updated
2    address with the Court on or before Thursday, February 28, 2019.
3           It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
4    will dismiss this case without prejudice.
5
6           DATED: January 25, 2019.
7
8                                                UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
